Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 1 of 18 Page ID #:1585




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. SA CV 20-01979-DOC-ADS                                           Date: March 22, 2021

   Title: JOSEPH MIER v. CVS PHARMACY, INC. ET AL


   PRESENT:

                               THE HONORABLE DAVID O. CARTER, JUDGE

                         Kelly Davis                                  Not Present
                       Courtroom Clerk                               Court Reporter

              ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
                    PLAINTIFF:                                     DEFENDANT:
                   None Present                                     None Present


                PROCEEDINGS (IN CHAMBERS):                  ORDER GRANTING IN PART AND
                                                            DENYING IN PART DEFENDANTS’
                                                            MOTION TO DISMISS [8]


          Before the Court is a Motion to Dismiss (“Motion”) (Dkt. 8) brought by Defendants CVS
   Pharmacy (“CVS” or “Defendant”) and Vi-Jon, LLC (“Vi-Jon”) 1 (collectively, the
   “Defendants”). The Court finds this matter appropriate for resolution without oral argument. See
   Fed. R. Civ. P. 78; C.D. Cal. R. 7-15.

           Having reviewed the moving papers submitted by the parties, the Court now GRANTS in
   part and DENIES in part Defendants’ Motion.

         I.       Background

                  A.      Facts

           Unless otherwise stated, the following facts are drawn from Plaintiff Joseph Mier’s
   (“Plaintiff” or “Mier”) original Complaint (“Compl.”) (Dkt. 1-2) in this action. This putative
   class action stems from Plaintiff’s allegations that CVS’s Advanced Formula Hand Sanitizer,


   1
       Defendant Vi-Jon, LLC joined the Motion (Dkt. 32).
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 2 of 18 Page ID #:1586
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                 Date: March 22, 2021

                                                                                                 Page 2

   (the “Product”) misleads consumers by representing that it kills 99.99% of germs. Compl. ¶ 2,
   24.

           Plaintiff purchased a bottle of CVS’s Advanced Formula Hand Sanitizer on or about
   August 1, 2019. Id. ¶ 2. The front label of the Product read “Kills 99.99% of Germs*.” Id. ¶¶ 2,
   15. The asterisk on the front label refers the consumer to language on the back label “*Effective
   at eliminating 99.99% of many common harmful germs and bacteria in as little as 15 seconds.”
   Id. ¶ 15; Mot. at 3. Plaintiff alleges that a reasonable consumer reading the front label would
   believe that the Product kills 99.99% of all germs. Id. ¶¶ 2-5, 16-22. Plaintiff contends the
   statement on the front label is extremely doubtful in light of evidence that shows many types of
   germs are not killed by alcohol-based hand sanitizers and no scientific evidence supports the
   claim that alcohol-based hand sanitizers kill 99.99% of all germs. Id. Accordingly, Plaintiff
   asserts that the Defendant misled him and other class members into “purchas[ing] hand-sanitizer
   which does not perform as advertised.” Id. ¶ 6.

           Defendant CVS Pharmacy is a Rhode Island corporation that does substantial business,
   including selling its health products, in Orange County, California. Id. ¶ 8. Defendant Vi-Jon,
   LLC is the manufacturer of the CVS product at issue, Advanced Formula Hand Sanitizer. Motion
   to Intervene (Dkt. 12).

          In response, CVS maintains that its labels are not misleading to a reasonable customer.
   Mot. at 1, 10-13. CVS claims that the statements on its labels are truthful, well substantiated by
   product testing, and are not misleading to a reasonable consumer. Mot. at 3-4, 10-15, 17-18.
   CVS further asserts that the Products are labeled in compliance with Food and Drug
   Administration’s (FDA) guidelines and are regulated exclusively by the FDA. Mot. 16-22.
   Accordingly, CVS denies that Plaintiff is entitled to any of the relief that he seeks. Mot. at 22-23.

              B.      Procedural History

          On May 26, 2020, Plaintiff filed the original Complaint in the Superior Court of
   California, County of Orange. The Defendant removed the case to the United States District
   Court, Central District of California on October 13, 2020. Notice of Removal (Dkt. 1). The
   Complaint states the following four claims:

          (1) Intentional Misrepresentation,
          (2) Negligent Misrepresentation,
          (3) Violation of California False Advertising Law, Cal. Bus. & Prof. Code § 17500 et
              seq., and
          (4) Violation of the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200,
              et seq.

          See generally Compl.
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 3 of 18 Page ID #:1587
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                   Date: March 22, 2021

                                                                                                   Page 3


           Defendants brought the instant Motion (Dkt. 8) on June 1, 2020, seeking the dismissal of
   all claims for Plaintiff’s lack of standing, failure to state a claim, preemption by federal law,
   preclusion from equitable relief, and ineligibility for restitution. Plaintiff filed their Opposition
   (“Opp’n.”) (Dkt. 40) on June 22, 2020, and Defendants submitted their Reply (Dkt. 45) on
   November 11, 2020.

       II.     Legal Standard

               A.      Rule 12(b)(1)

           Dismissal is appropriate under Federal Rule of Civil Procedure 12(b)(1) when a court
   lacks subject matter jurisdiction due to a plaintiff’s lack of Article III standing. White v. Lee, 227
   F.3d 1214, 1242 (9th Cir. 2000); see also Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir.
   2011) (noting that Article III standing bears on the court’s subject matter jurisdiction, and is
   therefore subject to challenge under Federal Rule of Civil Procedure 12(b)(1)).

           The “irreducible constitutional minimum” of Article III standing contains three elements.
   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the plaintiff must have suffered
   an “injury in fact”—an invasion of a legally protected interest which is (a) concrete and
   particularized, and (b) actual or imminent, not conjectural or hypothetical. Id.; see also Spokeo v.
   Robins, 136 S. Ct. 1540, 1548–49 (2016). Second, there must be a causal connection between the
   injury and the conduct complained of—the injury has to be fairly traceable to the challenged
   action of the defendant, and not the result of the independent action of some third party not
   before the court. Lujan, 504 U.S. at 560. Third, it must be likely, as opposed to merely
   speculative, that the injury will be redressed by a favorable decision. Id. Ultimately, the plaintiff,
   as the party invoking federal jurisdiction, has the burden of establishing these elements. See id. at
   561.

           Under Rule 12(b)(1), a defendant may also move to dismiss a case for a lack of subject
   matter jurisdiction when it is not clear that the proper jurisdictional requirements have been met.
   See Fed. R. Civ. P. 12(b)(1). Federal district courts generally have subject matter jurisdiction
   over civil cases through diversity jurisdiction, 28 U.S.C. § 1332, or federal question jurisdiction,
   28 U.S.C. § 1331. See Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir. 2005).

               B.      Rule 12(b)(6)

            Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed when a
   plaintiff’s allegations fail to set forth a set of facts that, if true, would entitle the complainant to
   relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679
   (2009) (holding that a claim must be facially plausible in order to survive a motion to dismiss).
   The pleadings must raise the right to relief beyond the speculative level; a plaintiff must provide
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 4 of 18 Page ID #:1588
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                 Date: March 22, 2021

                                                                                                  Page 4

   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
   will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On
   a motion to dismiss, a court accepts as true a plaintiff’s well-pleaded factual allegations and
   construes all factual inferences in the light most favorable to the plaintiff. See Manzarek v. St.
   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court is not required to
   accept as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

              C.      Leave to Amend

          When a motion to dismiss is granted, the court must decide whether to grant leave to
   amend. The Ninth Circuit has a liberal policy favoring amendments and, thus, leave to amend
   should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655, 658 (9th
   Cir. 1992). However, a court need not grant leave to amend when permitting a plaintiff to amend
   would be an exercise in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d
   729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an abuse of discretion where the
   pleadings before the court demonstrate that further amendment would be futile.”).

      III.    Discussion

              A.      Injury-in-fact

           CVS argues that Plaintiff did not show that he suffered any palpable injury to establish
   standing under Article III. Mot. at 5. Plaintiff responds that he satisfied the injury-in-fact
   requirement when he paid more for the Product than he would have had he known that it would
   not perform as advertised. Opp’n. at 5.

           To satisfy the injury-in-fact requirement, the Supreme Court has held that the injury must
   be “concrete and particularized” and “actual or imminent, not conjectural or hypothetical.”
   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000);
   Spokeo, Inc., 136 S. Ct. at 1545. An injury is “particularized” if the effects of the alleged
   wrongdoing actually “affect the plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.
   Ct. at 1548. To be “concrete” the injury must be “de facto; that is, it must actually exist.” Id.

          The Court finds that the Plaintiff has satisfied the injury-in-fact requirement. Under
   California law, a plaintiff suffers an economic injury in fact for purposes of Article III standing if
   she “would not have bought [a] product but for [some] misrepresentation.” Hinojos v. Kohl’s
   Corp., 718 F.3d 1098, 1104 (9th Cir. 2013) (quoting Kwikset Corp. v. Superior Court, 51 Cal.4th
   310, 120 Cal.Rptr.3d 741, 246 P.3d 877, 890 (2011) ); Omidi v. Wal-Mart Stores, Inc., 742 F.
   App’x 260, 262 (9th Cir. 2018).

           Here, Plaintiff has alleged that he would not have bought the Product had he known that
   it does not kill 99.99% of all germs. Plaintiff claims that the Product’s front label misleads a
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 5 of 18 Page ID #:1589
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                               Date: March 22, 2021

                                                                                               Page 5

   reasonable consumer into believing the Product kills 99.99% of all germs. Compl. ¶ 5. Plaintiff
   relied on this belief when purchasing the Product. Id. ¶ 16. However, as the Plaintiff alleges and
   CVS does not deny, the Product does not actually kill 99.99% of all germs. Id. ¶ 17; see Mot. at
   11-12. Plaintiff asserts that “he would not have purchased [the Product] had he known that the
   misrepresentation on the front label of the product were in fact misrepresentations.” Opp’n. at 6.
   Thus, Plaintiff has satisfied the injury-in-fact requirement by alleging that he “would not have
   bought [the Product] but for [the] misrepresentation.” See Hinojos v. Kohl’s Corp., 718 F.3d at
   1104 (citations omitted).

          Accordingly, the Motion with respect to the injury-in-fact requirement is DENIED.

              B.      Rule 9(b)

           Next, CVS argues that Plaintiff’s claims for fraud do not meet the heightened standard
   for fraud pleadings under Rule 9(b). Mot. at 8. Plaintiff disagrees and asks for leave to amend if
   necessary. Opp’n. at 8-9, 25.

                      1.     Legal Standard

           Federal Rule of Civil Procedure 9(b) governs pleading the special matters of fraud,
   mistake, and conditions of mind. An allegation of “fraud or mistake must state with particularity
   the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). This standard applies to claims
   arising under state law, and requires a claimant to set forth “the who, what, when, where, and
   how” of the alleged fraud, including “what is false or misleading about a statement, and why it is
   false.” Vess v. Ciba-Geigy Corp. USA, 371 F.3d 1097, 1103, 1107 (9th Cir. 2003). However,
   “intent, knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R.
   Civ. P. 9(b); see also Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir. 1993) (explaining that
   Rule 9(b)’s heightened pleading standard may be relaxed when the allegations of fraud relate to
   matters particularly within the opposing party’s knowledge, such that a plaintiff cannot be
   expected to have personal knowledge). Rule 9(b)’s heightened pleading standard applies not only
   to federal claims, but also to state law claims brought in federal court. Id. at 1103.

           This heightened pleading standard ensures that “allegations of fraud are specific enough
   to give defendants notice of the particular misconduct which is alleged to constitute the fraud
   charged so that they can defend against the charge and not just deny that they have done
   anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985).

                      2.     Discussion

           The Court finds that the Complaint provides enough detail to satisfy Rule 9(b). Plaintiff
   specifies what statement on the Product’s label was misleading—“kills 99.99% of germs”
   (Compl. ¶ 2); where and when the statement was made—on a bottle of CVS Advanced Formula
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 6 of 18 Page ID #:1590
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                  Date: March 22, 2021

                                                                                                  Page 6

   Hand Sanitizer that the Plaintiff purchased from a CVS store on August 1, 2019 (id. ¶ 2,7); and
   how is was misleading—CVS printed a misleading statement on the Product’s front label, which
   “combined with the disclaimer on the back of the packaging, created the false impression that the
   product would in fact kill 99.99%” upon which the Plaintiff relied in purchasing the Product. (id.
   ¶ 10). Other courts have found such allegations to be sufficient for the heightened pleading
   standard for fraud. See, e.g., Ang v. Bimbo Bakeries USA, Inc., 2013 WL 5407039, *3
   (N.D.Cal.2013) (“[P]laintiffs have identified ‘the who’ as defendant and ‘the when’ as the
   timeframe for the class allegations. Plaintiffs have also identified with specificity the precise
   representations alleged to be illegal, fraudulent, and misleading, as well as the specific products
   on which that language is found.”) (emphasis omitted); Chacanaca v. Quaker Oats Co., 752
   F.Supp.2d 1111, 1126 (N.D.Cal.2010) (“[P]laintiffs have identified the particular statements they
   allege are misleading, the basis for that contention, where those statements appear on the product
   packaging, and the relevant time period in which the statements were used. As such, they have
   satisfied the requisite ‘who, what, when, where, and how’ of the misconduct charged.”).

          Whether Plaintiff will be able to prove the elements of misrepresentation and fraud is not
   properly before the Court at this juncture. CVS, though, has clear notice of the conduct
   underlying Plaintiff’s claims and ample opportunity to prepare defenses to these accusations.
   Consistent with controlling Ninth Circuit interpretation of the requirements of Rule 9(b), the
   Court thus finds that Plaintiff has met the heightened pleading requirement and may proceed
   with these claims.

            Relatedly, CVS argues that Plaintiff’s claims put forth a lack of substantiation argument
   which is not permissible under California law. Mot. at 9. The Court disagrees. “In the false
   advertising context, an advertising claim is false if it has actually been disproved, that is, if the
   plaintiff can point to evidence that directly conflicts with the claim.” Nathan v. Vitamin Shoppe,
   Inc., 2019 WL 1200554, *3 (S.D. Cal. 2019) (internal quotation marks omitted). By contrast,
   lack of substantiation claims “arise[ ] where, absent any evidence suggesting a representation
   is false or misleading, a plaintiff demands a defendant either ‘put up or shut up.’” Mullins v.
   Premier Nutrition Corp., 178 F.Supp.3d 867, 876 (N.D. Cal. 2016).

            Here, Plaintiff refers to scientific studies that show that hand sanitizer, including the
   Product, do not kill 99.99% of all germs. Compl. ¶¶ 18-21. Specifically, the studies show that
   certain types of bacteria are becoming alcohol-resistant and that alcohol-based hand sanitizers do
   not kill many non-enveloped viruses, bacterial spores, and protozoan cysts. Id. Because the
   Plaintiff has put forth evidence that shows why CVS’s claims on the Product are false, Plaintiff’s
   claims do not fall under the lack of substantiation category.

          Accordingly, the Motion with respect to the Rule 9(b) standard is DENIED.

              C.      Reasonable Consumer
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 7 of 18 Page ID #:1591
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                                Page 7

          CVS contends that Plaintiff is not a reasonable consumer because a reasonable consumer,
   reading the labels as a whole, would not interpret them to mean that the Product “kill[s] every
   conceivable disease-causing microorganism.” Mot. at 10. Plaintiff responds that under California
   law, qualifying “language on the back cannot take back the promise on the front.” Opp’n. at 10-
   11.

                      1.      Legal Standard

            Under California law, claims under the False Advertising Law (FAL) and Unfair
   Competition Law (UCL) are governed by the reasonable consumer test. Williams v.
   Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008) (citations omitted). Under the
   reasonable consumer standard, a plaintiff must “show that members of the public are likely to be
   deceived.” Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir.1995) (quotations omitted). “‘Likely
   to deceive’ implies more than a mere possibility that the advertisement might conceivably be
   misunderstood by some few consumers viewing it in an unreasonable manner.” Lavie v. Proctor
   & Gamble Co., 105 Cal. App. 4th 496, 508, 129 Cal.Rptr.2d 486 (2003). Rather, it must be
   “probable that a significant portion of the general consuming public or of targeted consumers,
   acting reasonably in the circumstances, could be misled.” Id. The relevant consumer is “the
   ordinary consumer within the larger population,” not the “least sophisticated consumer” nor one
   that is “exceptionally acute and sophisticated.” Hill v. Roll Int’l Corp., 195 Cal. App. 4th 1295,
   1304, 128 Cal.Rptr.3d 109 (2011) (citation omitted).

           Generally, however, “whether a reasonable consumer would be deceived...[is] a question
   of fact not amenable to determination on a motion to dismiss.” Ham v. Hain Celestial Grp., Inc.,
   70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014); see Reid v. Johnson & Johnson, 780 F.3d 952, 958
   (9th Cir. 2015). “In rare situations a court may determine, as a matter of law, that the alleged
   violations of the UCL, FAL, and CLRA are simply not plausible.” Ham, 70 F. Supp. 3d at 1193;
   see, e.g., Werbel ex rel. v. Pepsico, Inc., No. 09–cv–04456–SBA, 2010 WL 2673860, at *3
   (N.D.Cal. July 2, 2010) (a reasonable consumer would not be deceived into believing that cereal
   named “Crunch Berries” derived significant nutritional value from fruit) (emphasis added). This
   action does not present one of those rare situations.

                      2.      Discussion

           On the front label, the Product claims that it “[k]ills 99.99% of germs.” Compl. ¶ 3.
   Plaintiff alleges that the Product does not kill 99.99% of all germs. Id. ¶ 17. CVS asserts that the
   labels are not misleading because it truthfully states on the back label that the Product is
   “[e]ffective at eliminating 99.99% of many common harmful germs and bacteria in as little as 15
   seconds.” Mot. at 10. Whether this qualification on the back label clears up a consumer’s
   potential confusion that the Product kills 99.99% of germs is a question of fact not appropriate
   for the pleadings stage. If anything, as the Plaintiff suggests, the mention of the Product’s speed
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 8 of 18 Page ID #:1592
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                                Page 8

   and efficiency on the back label may be read as an additional claim, having the effect of
   reassuring a consumer of the Product’s efficacy. Opp’n. at 11.

           Furthermore, even if we were to accept CVS’s argument that no reasonable consumer
   viewing the package as a whole would conclude that the Products contain collagen, the Ninth
   Circuit has warned that “reasonable consumers should [not] be expected to look beyond
   misleading representations on the front of the box to discover the truth from the ingredient list in
   small print on the side of the box.” Williams, 552 F.3d at 939. Therefore, the Court determines
   that Plaintiff has stated a plausible claim that a reasonable consumer would be deceived by
   CVS’s labeling.

          Accordingly, the Motion with respect to the reasonable consumer standard is DENIED.

              D.      False Advertising Claim

           CVS argues that Plaintiff’s conclusory accusations are insufficient to establish a claim
   under False Advertisement Law (“FAL”). Mot. at 13. Plaintiff counters that he need only to
   state the alleged false or misleading statement to make a claim under FAL. Opp’n. at 11.

            California’s FAL “makes it unlawful for a business to disseminate any statement which is
   untrue or misleading, and which is known, or which by the exercise of reasonable care should be
   known, to be untrue or misleading.” Sperling v. Stein Mart, Inc., 291 F. Supp. 3d 1076, 1083
   (C.D. Cal. 2018) (quotations omitted). FAL has been interpreted to apply both to advertising that
   is false and advertising “that is literally true, but which is ‘actually misleading or which has a
   capacity, likelihood or tendency to deceive or confuse the public.’” Dachauer v. NBTY, Inc., 913
   F.3d 844, 846 (9th Cir. 2019) (quoting Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th
   Cir. 2008)).

            To establish a claim under the FAL, a plaintiff must show that the defendant’s
   misrepresentations are likely to deceive a reasonable consumer. Moore v. Mars Petcare US, Inc.,
   966 F.3d 1007, 1017-18 (9th Cir. 2020); Williams v. Gerber Products Co., 552 F.3d 934, 938
   (9th Cir. 2008); Sperling v. Stein Mart, Inc., 291 F. Supp. 3d 1076, 1084 (C.D. Cal. 2018). To
   satisfy the reasonable consumer test, plaintiff must show “a probability that a significant portion
   of the general consuming public or of targeted consumers, acting reasonably in the
   circumstances, could be misled” by the product’s label. Ebner v. Fresh, 838 F.3d 958, 965 (9th
   Cir. 2016).

         As discussed above, the Plaintiff has made a sufficient argument under the reasonable
   consumer standard and therefore, has stated a plausible claim under FAL. Accordingly, the
   Motion with respect to the FAL claim is DENIED.

              E.      Unfair Competition Claim
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 9 of 18 Page ID #:1593
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                               Date: March 22, 2021

                                                                                               Page 9


   Unfair Prong

           CVS argues that Plaintiff’s Unfair Competition Law (“UCL”) claim should be dismissed
   because Plaintiff fails to point out conduct by CVS that would offend an established public
   policy or is immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers.
   Mot. at 13-14. Plaintiff counters that he has satisfied the unfair prong through both the
   “balancing test” and the “tethering test.” Opp’n. at 12-13.

           The unfair prong of the UCL prohibits a business practice that “violates established
   public policy or if it is immoral, unethical, oppressive or unscrupulous and causes injury to
   consumers which outweighs its benefits.” McKell v. Wash. Mut., Inc., 142 Cal.App.4th 1457,
   1473, 49 Cal.Rptr.3d 227 (2006). California law is currently unsettled with regard to the standard
   applied to consumer claims under the unfair prong of the UCL. See Davis v. HSBC Bank
   Nevada, N.A., 691 F.3d 1152, 1169 (9th Cir. 2012) (citing Lozano v. AT & T Wireless Servs.,
   Inc., 504 F.3d 718, 735-36 (9th Cir. 2007)). The California Supreme Court has rejected the
   traditional balancing test for UCL claims between business competitors and instead requires
   that claims under the unfair prong be “tethered to some legislatively declared policy.” See Cel-
   Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th 163, 186, 83 Cal.Rptr.2d 548, 973
   P.2d 527 (1999). However, the Cel-Tech court explicitly limited its holding
   to claims alleging unfairness to business competitors, and California courts are divided as to the
   correct test to apply to consumer actions. See Lozano, 504 F.3d at 735-36. Pending resolution of
   this issue by the California Supreme Court, the Ninth Circuit has approved the use of either the
   balancing or the tethering tests in consumer actions. Id

           CVS, in its motion, however, does not tell us how the Plaintiff’s claim is insufficient
   under either of those tests. CVS contends that Plaintiff has not adequately alleged a violation of
   the unfair prong because he did not identify conduct by CVS that was immoral, oppressive, or
   substantially injurious to consumers. Mot. at 13-14. But Plaintiff alleges that CVS creates “false
   advertisements on product packaging and directly on the product itself” that substantially injure
   consumers because they “induce consumers to make purchases that they would not otherwise
   make, in expectation of receiving benefits that they do not receive;” “violates public policy as
   expressed in False Advertisement Law;” harms competition; and deceives the public. Compl. ¶
   61-66. CVS has not shown why such allegations are insufficient to state a claim under the unfair
   prong or why they fail under either the balancing test or the tethering test. See Kanfer v.
   Pharmacare US, Inc., 142 F. Supp. 3d 1091, 1105–06 (S.D. Cal. 2015) (similarly denying
   defendant’s motion to dismiss because although the defendant asserted that the plaintiff had not
   identified a public policy the defendant’s conduct violated, the plaintiff had in fact alleged how
   the defendant’s conduct violated public policy and the defendant had not stated why the
   plaintiff’s allegation was insufficient under either of the tests). Without more, the Court cannot
   address CVS’s argument to dismiss Plaintiff’s unfairness claim and therefore, the Motion with
   respect to the unfair prong of UCL is DENIED.
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 10 of 18 Page ID #:1594
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                 Date: March 22, 2021

                                                                                                Page 10


   Unlawful Prong

           Next, CVS argues that Plaintiff’s “unlawfulness claim fails because he has not alleged
   any facts to support a violation of any underlying law.” Plaintiff counters that he only needs to
   state a valid claim under FAL to state a valid claim under UCL. Opp’n. at 12-13.

           “By proscribing any unlawful business practice, the UCL borrows violations of other
   laws and treats them as unlawful practices that the unfair competition law makes independently
   actionable.” Alvarez v. Chevron Corp., 656 F.3d 925, 933 n.8 (9th Cir. 2011) (alteration and
   internal quotation marks omitted). “Virtually any law—federal, state or local—can serve as a
   predicate for an action under [the UCL].” Smith v. State Farm Mut. Auto. Ins. Co., 93
   Cal.App.4th 700, 718, 113 Cal.Rptr.2d 399 (2001). Thus, a violation of the FAL also constitutes
   a violation of the UCL. Sperling v. Stein Mart, Inc., 291 F. Supp. 3d 1076, 1083 (C.D. Cal.
   2018).

          Plaintiff has stated a valid claim under the unlawful prong of UCL by, as discussed
   above, stating a plausible claim under FAL. Accordingly, the Motion with respect to the
   unlawful prong of UCL is DENIED.

              F.      Intentional Misrepresentation Claim

           CVS argues that Plaintiff’s intentional misrepresentation claim fails because (1) the
   Product’s label would not mislead a reasonable consumer and (2) Plaintiff cannot allege CVS
   acted with the requisite fraudulent intent to deceive because CVS disclosed the truth on the back
   label. Mot. at 14-15. As discussed above, we cannot address the reasonable consumer standard at
   this stage of the proceeding, and therefore, we focus on CVS’s second argument.

           Under California law, the elements of an intentional representation claim are
   (1) misrepresentation; (2) knowledge of falsity; (3) intent to defraud, i.e., to induce reliance; (4)
   justifiable reliance; and (5) resulting damage. See Roper v. Big Heart Pet Brands, Inc., No.
   119CV00406DADBAM, 2020 WL 7769819, at *3 (E.D. Cal. Dec. 30, 2020) (citations omitted).

           CVS argues that intent is absent because the Product “publicly disclosed on the back
   panel that the 99.99% claim applied to “many common harmful germs & bacteria.” Mot. at 15.
   In response, Plaintiff argues that CVS cannot negate intent by pointing to the disclosures that it
   made elsewhere in its materials. Opp’n. at 14. Plaintiff asserts that the primary purpose of
   CVS’s advertising was to induce reliance and deceive. Id.

          The Court agrees with CVS that Plaintiff has not come forward with evidence showing
   that CVS intended to defraud consumers. Plaintiff reviews CVS’s purported misstatements, but
   does not point to circumstantial evidence that might suggest that CVS intended or “reasonably
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 11 of 18 Page ID #:1595
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                 Date: March 22, 2021

                                                                                                 Page 11

   expected” to benefit from the misstatements. See Lovejoy v. AT&T Corp., 92 Cal. App. 4th 85,
   93 (2001)). Although Plaintiff asserts that the misstatements were intended to induce consumers
   to buy CVS’s products, the Court agrees with CVS that such an allegation is too conclusory to
   raise a genuine dispute of material fact. See Hobbs 2016 WL 7647674 at *8–9.

         Accordingly, the Motion with respect to the intentional misrepresentation claim
   is GRANTED with leave to amend.

              G.      Economic Loss Rule

          CVS contends that the economic loss rule bars Plaintiff’s claims for intentional and
   negligent misrepresentation. Mot. at 15-16. Plaintiff asserts that the rule is inapplicable here.
   Opp’n. at 14-16.

            The “economic loss rule” prohibits plaintiffs from suing in tort for damages that lie only
   in contract. The economic loss rule concerns situations in which the alleged wrongful conduct
   and associated damages are demarcated by the contract itself, and so assessing the misconduct
   and injury under a tort framework would frustrate the very notion of a contract at
   all. See Robinson Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 988, 22 Cal.Rptr.3d 352, 102
   P.3d 268 (Cal. 2004). “Put simply, the economic loss doctrine was created to prevent ‘the law of
   contract and the law of tort from dissolving one into the other.’ ” In re Sony Gaming Networks &
   Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 967 (S.D. Cal. 2014) (quoting Robinson
   Helicopter Co., 34 Cal.4th at 988 (internal quotations omitted)). “When applied to product
   liability suits, one may still sue for damage to property other than the product under the
   economic loss rule, but losses to the allegedly defective product itself are barred as ‘economic’
   losses.” Bret Harte Union High Sch. Dist. v. FieldTurf, USA, Inc., No. 1:16-cv-00371-DAD-
   SMS, 2016 WL 3519294, at *4 (E.D. Cal. June 27, 2016).

            In California, courts have found that there are certain exceptions to this general rule.
   First, the economic loss rule does not apply to claims of affirmative misrepresentation. In
   Robinson Helicopter, the California Supreme Court determined that the economic loss rule did
   not bar claims for fraud and misrepresentation but stated that its holding was “narrow in scope
   and limited to a defendant’s affirmative misrepresentations on which a plaintiff relies and which
   expose a plaintiff to liability for personal damages independent of the plaintiff’s economic loss.”
   Robinson Helicopter Co., 34 Cal.4th at 993. Second, some courts have found that the economic
   loss rule does not apply where there is a “special relationship” between the plaintiff and the
   defendant such that “it would be equitable to impose a duty of care to avoid purely economic
   loss.” Stewart v. Electrolux Home Prod., Inc., 304 F. Supp. 3d 894, 903 (E.D. Cal. 2018). Third,
   some district courts—including the Central District of California, recently—have found that
   there is a blanket exception for negligent misrepresentation claims. See Capaci v. Sports Rsch.
   Corp., 445 F. Supp. 3d 607, 626 (C.D. Cal. 2020).
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 12 of 18 Page ID #:1596
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                    Date: March 22, 2021

                                                                                                    Page 12

           Here, the Court agrees with CVS that the economic loss rule bars the Plaintiff’s
   intentional misrepresentation claim. Even though Plaintiff may have alleged affirmative
   misrepresentations, he has failed to allege that these misrepresentations exposed him to liability
   for personal damages independent of his economic loss. Plaintiff alleges that the Product’s label
   makes a false claim and that he suffered injury when paid for a product that did not perform as
   advertised. Compl. ¶¶ 16-17, 23, 40. Plaintiff does not deny that his only losses are economic
   losses; instead, he attempts to argue that there was a “special relationship” between him and CVS
   such that the economic loss rule does not apply here. Opp’n. at 14-16.

           An exception to the economic loss rule exists where the relationship between the parties
   is such that it would be equitable to impose a duty of care to avoid purely economic loss. Ott v.
   Alfa–Laval Agri, Inc., 31 Cal. App. 4th 1439, 1448–49, 37 Cal.Rptr.2d 790 (1995). A special
   relationship depends on “(1) the extent to which the transaction was intended to affect the
   plaintiff, (2) the foreseeability of harm to the plaintiff, (3) the degree of certainty that the plaintiff
   suffered injury, (4) the closeness of the connection between the Electrolux’s conduct and the
   injury suffered, (5) the moral blame attached to the defendant’s conduct, and (6) the policy of
   preventing future harm.” J’Aire Corp. v. Gregory, 24 Cal. 3d 799, 804, 157 Cal.Rptr. 407, 598
   P.2d 60 (1979).

            Whether a transaction is intended to affect the plaintiff in a particular manner under the
   first factor of the J’Aire test is a critical foundational requirement for a special relationship. Ott,
   31 Cal. App. 4th at 1455–56, 37 Cal.Rptr.2d 790. Under J’Aire, the transaction must be intended
   to affect the plaintiff in a manner particular to him. Id. A special relationship is precluded where
   intent to affect the particular buyer in a particular way is absent. Id. In a typical retail transaction,
   the product is intended to affect a particular purchaser in the same manner as all other retail
   buyers, not in a manner particular to any individual buyer. Plaintiff has alleged no facts showing
   the transaction was intended to affect Plaintiff specifically. There is no allegation CVS was
   aware of Plaintiff’s hand-sanitizer purchase, and no suggestion that the hand-sanitizer was
   intended to affect Plaintiff in any way different from any other purchaser. As Plaintiff does not
   allege CVS intended to affect him in a particular manner, distinct from other retail buyers, a
   special relationship with CVS is foreclosed. Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F.Supp.2d
   1048, 1054 (N.D. Cal. 2004) (“In this regard, California courts have been able to prevent the
   expansion of manufacturer liability for economic injuries suffered by a retail buyer at large,
   while at the same time allowing a particular party of whom the manufacturer has specific
   knowledge to go forward with a negligence action.”). Therefore, the Court rejects this argument
   and finds that the economic loss rule bars Plaintiff’s intentional misrepresentation claim.

           Finally, the Court disagrees with CVS’s claim the economic loss rule bars Plaintiff’s
   negligent misrepresentation claims. The issue of whether the economic loss rule bars claims for
   negligent misrepresentation claims under California law is unsettled. The Central District of
   California recently held that the economic loss rule does not apply to negligent misrepresentation
   claims. Capaci v. Sports Rsch. Corp., 445 F. Supp. 3d 607, 626 (C.D. Cal. 2020). “California law
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 13 of 18 Page ID #:1597
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                               Page 13

   classifies negligent misrepresentation as a species of fraud[ ] for which economic loss is
   recoverable.” Kalitta Air, L.L.C. v. Cent. Tex. Airborne Sys., Inc., 315 F.Appx. 603, 607 (9th Cir.
   2008) (internal citation omitted). Therefore, the Court finds that this rule does not apply to
   Plaintiff’s negligent misrepresentation claim.

         Accordingly, the Motion with respect to the intentional misrepresentation claim
   is GRANTED and with respect to the negligent misrepresentation claim is DENIED.

              H.      Preemption

         CVS argues that Plaintiff’s claims are both explicitly and implicitly preempted by the
   Federal Food, Drug, and Cosmetic Act (FDCA). Mot. at 18-20. Plaintiff counters that the FDCA
   does not extinguish parallel state law claims. Opp’n. 16-20.

   Express Preemption

            Under the Supremacy Clause, “state law that conflicts with federal law is without
   effect.” Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992) (citing U.S. CONST. art. VI,
   cl. 2). Federal preemption of state law, however, “will not lie unless it is the clear and manifest
   purpose of Congress.” CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664 (1993) (citation
   omitted). If a federal statute contains an express preemption clause, the plain wording of
   the clause necessarily contains the best evidence of Congress’ preemptive intent. Id.

           Here, CVS cites to FDCA § 337(a) that requires that all proceedings “for the
   enforcement, or to restrain violations, of” the FDCA must “be by and in the name of the United
   States.” Mot. at 18 (quoting 21 U.S.C. § 337(a)). Under this provision, private plaintiffs may not
   bring actions to enforce violations of the FDCA. See POM Wonderful LLC v. Coca-Cola Co.,
   573 U.S. 102, 109, 134 S.Ct. 2228, 189 L.Ed.2d 141 (2014) (citing 21 U.S.C. § 337(a)). Private
   plaintiffs may, however, bring analogous state law claims. See Farm Raised Salmon Cases, 42
   Cal.4th 1077, 72 Cal.Rptr.3d 112, 175 P.3d 1170, 1177 (2008).

           In the false advertisement context, this means that the FDCA bars claims that argue a lack
   of substantiation but not claims where a plaintiff proffers evidence showing that an advertised
   claim is false. The FDCA requires that manufacturers have substantiation for their labeling
   claims, under California law but the FDCA does not allow private plaintiffs “to demand
   substantiation for advertising claims.” Nat’l Council Against Health Fraud, Inc. v. King Bio
   Pharm., Inc., 107 Cal. App. 4th 1336, 1345, 133 Cal.Rptr.2d 207. See also Korolshteyn v.
   Costco Wholesale Corp., 393 F.Supp.3d 1019, 1023 (S.D. Cal. 2019) (“Although
   the FDCA requires manufacturers to have substantiation for their structure/function claims,
   California law does not allow private plaintiffs to demand substantiation
   for advertising claims.”). Instead, “a plaintiff in a false advertising or unlawful competition
   action has the burden of producing evidence that the challenged advertising claim is false or
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 14 of 18 Page ID #:1598
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                 Date: March 22, 2021

                                                                                                Page 14

   misleading.” Nat’l Council Against Health Fraud, Inc. v. King Bio Pharm., Inc., 107 Cal. App.
   4th at 1344, 133 Cal.Rptr.2d 207. Thus, a plaintiff “may instead bring a UCL action and prove
   that the claims are false or misleading.” Brannon v. Barlean’s Organic Oils, LLC, No. 318-CV-
   01619-BTM-MDD, 2019 WL 4393653, at *2 (S.D. Cal. Sept. 12, 2019) (citing Dachauer v.
   NBTY, Inc., 913 F.3d at 547).

           That is precisely what Plaintiff has done here. Plaintiff has asserted a false advertising
   claim by proffering evidence that shows why the Product’s labelling is false or misleading.
   Compl. ¶¶ 18-22. Plaintiff refers to scientific studies that show that hand sanitizers, including the
   Product, do not kill 99.99% of all germs. Specifically, the studies show that certain types of
   bacteria are becoming alcohol-resistant and that such alcohol-based hand sanitizers do not kill
   many non-enveloped viruses, bacterial spores, and protozoan cysts. Id. Therefore, the FDCA
   does not preempt Plaintiff’s analogous state-law claims.

          Accordingly, the Motion with respect to explicit preemption is DENIED.

   Implied Preemption

           Implied preemption occurs when “[1] state law actually conflicts with federal law; or [2]
   federal law occupies a legislative field to such an extent that it is reasonable to conclude that
   Congress left no room for state regulation in that field.” Chae v. SLM Corp., 593 F.3d 936, 941
   (9th Cir.2010) (internal quotation marks and citations omitted).

           CVS asserts that Plaintiff’s claims are impliedly preempted under the doctrine
   of field preemption because Congress and the “FDA have promulgated a vast body of federal
   law regulating the food, drug and cosmetic industry, especially with regard to labeling of
   antimicrobial products.” Mot. at 20 (citing FDCA, 21 C.F.R. §§ 201 et seq., 21 U.S.C. §§ 301 et
   seq.; discussing in detail, the 1994 Tentative Final Monograph (59 FR 31402)). According to
   CVS, these laws and regulations reflect an intent to “occupy the entire field of antimicrobial
   product labeling regulation,” thus preempting state law claims based on alleged deceptive
   labeling of antimicrobial products. Id.

           Plaintiff argues that CVS’s reliance on the 1994 Tentative Final Monograph to show
   implied preemption is misplaced because it has been superseded by the 2019 Rule in which “the
   FDA expressly left open whether alcohol-based antiseptic rubs were safe for use.” Opp’n. at 18
   (citing Safety and Effectiveness of Consumer Antiseptic Rubs; Topical Antimicrobial Drug
   Products for Over-the-Counter Human Use, 84 FR 14847-01, 14848).

         The Court finds that implied preemption does not apply here. Although Section 337(a) of
   the FDCA prohibits private enforcement actions, Plaintiff’s claims are not based on
   the FDCA but rather, are based on parallel state laws that mirror the relevant sections of
   the FDCA. They do not require the Court to interpret any provision of the FDCA or regulation
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 15 of 18 Page ID #:1599
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                                Page 15

   promulgated thereunder. Indeed, the only specific regulation that CVS cites, the Tentative Final
   Monograph, was never adopted and has the legal status of only a proposed rule. See Won Kyung
   Hwang v. Ohso Clean, Inc., No. C-12-06355 JCS, 2013 WL 1632697, at *17 (N.D. Cal. Apr. 16,
   2013) (declining to find plaintiff’s false advertisement impliedly preempted because the TFM
   only has the status of a proposed rule). Instead, Plaintiff’s claims only require the court to make a
   factual determination as to whether the statements on the Product’s label are false or misleading.
   And, as many other district courts have found, such determinations are not barred by implied
   preemption. See id.(finding that implied preemption did not apply to plaintiff’s FAL, CLRA,
   UCL claims because plaintiff’s claims did not require the court to interpret any provision of the
   FDCA, instead, they “only require[d] the court to make a factual determination as to whether the
   statements on the labels of Defendants Sanitizing Products [were] false”); In Re: Epogen &
   Aranesp OffLabel Marketing & Sales Practices Litig., 590 F.Supp.2d 1282, 1291 (C.D.Cal.2008)
   (holding that state consumer-fraud claims based on the allegation that statements made by the
   defendants were literally false were not preempted by the FDCA, even though the statements at
   issue touched upon an area dealt with by the FDA); Summit Technology, Inc. v. High-Line
   Medical Instruments Company, Inc., 922 F.Supp. 299, 307 (C.D.Cal.1996) (“a plaintiff may
   bring a Lanham Act cause of action for affirmatively misrepresenting facts, even if the truth of
   those facts may be governed by FDA regulations”); Grove Fresh Distributors, Inc. v. The Flavor
   Fresh Foods, Inc., 720 F.Supp. 714, 715 (N.D.Ill.1989) (holding that FDCA did not preempt
   state-law claims against false statements on the product’s label because the claim turned on a
   factual determination that could be resolved without reference to any FDA regulation).

          Accordingly, the Motion with respect to implied preemption is DENIED.

              I.      Primary Jurisdiction

           CVS argues that the FDA has primary jurisdiction over the claims in this case and
   therefore the case should be dismissed until the FDA has had a chance to address these claims.
   Mot. at 20-22. Plaintiff responds that the doctrine of primary jurisdiction is only applicable in a
   limited set of circumstances—instances that involve particularly complicated issues or issues of
   first impression—which do not apply here. Opp’n. at 20-24.

            “Primary jurisdiction is a prudential doctrine that permits courts to determine ‘that an
   otherwise cognizable claim implicates technical and policy questions that should be addressed in
   the first instance by the agency with regulatory authority over the relevant industry rather than by
   the judicial branch.’” Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 760 (9th Cir. 2015)
   (internal quotation marks omitted). Courts consider the following non-exhaustive factors in
   deciding whether the doctrine applies: “(1) the need to resolve an issue that (2) has been placed
   by Congress within the jurisdiction of an administrative body having regulatory authority (3)
   pursuant to a statute that subjects an industry or activity to a comprehensive regulatory authority
   that (4) requires expertise or uniformity in administration.” Syntek Semiconductor Co., Ltd. v.
   Microchip Tech., Inc., 307 F.3d 775, 781 (9th Cir. 2002).
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 16 of 18 Page ID #:1600
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                                Page 16


           However, “[n]ot every case that implicates the expertise of federal agencies warrants
   invocation of primary jurisdiction. Rather, the doctrine is reserved for a limited set of
   circumstances that requires resolution of an issue of first impression, or of a particularly
   complicated issue that Congress has committed to a regulatory agency.” Astiana, 783 F.3d at 760
   (internal quotation marks omitted). The Ninth Circuit has further stated that “even when agency
   expertise would be helpful, a court should not invoke primary jurisdiction when the agency is
   aware of but has expressed no interest in the subject matter of the litigation[,]” or when “referral
   to the agency would significantly postpone a ruling that a court is otherwise competent to make.”
   Id. at 761. Courts should take into account “whether invoking primary jurisdiction would
   needlessly delay the resolution of claims.” Id. at 760.

           The Court finds that the doctrine of primary jurisdiction does not apply here. It is
   undisputed that the FDA has the authority to regulate the labeling and testing of hand sanitizers
   and antimicrobial products. However, as discussed earlier, the Plaintiff’s claims in this case do
   not turn on determinations that require the expertise of the FDA. Plaintiff’s claims present a
   “typical false advertising case well within the province of the courts because allegations of
   deceptive labeling do not require the expertise of the FDA to be resolved in the courts, as every
   day courts decide whether conduct is misleading.” Capaci v. Sports Rsch. Corp., 445 F. Supp. 3d
   607, 623 (C.D. Cal. 2020) (quoting Nathan v. Vitamin Shoppe, Inc., 2019 WL 1200554, *6 (S.D.
   Cal. 2019)).

          Accordingly, the Motion with respect to primary jurisdiction is DENIED.

              J.      Equitable Damages

           Finally, CVS argues that Plaintiff is barred from seeking equitable relief because Plaintiff
   has not alleged that he does not have an adequate remedy at law. Mot. at 22-23.

           A plaintiff seeking equitable relief under FAL or UCL must establish that she lacks an
   adequate remedy at law. See Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844 (9th Cir.
   2020) (stating that “Sonner must establish that she lacks an adequate remedy at law before
   securing equitable restitution for past harm under the UCL and CLRA,” citing Mort v. United
   States, 86 F.3d 890, 892 (9th Cir. 1996) (“It is a basic doctrine of equity jurisprudence that courts
   of equity should not act . . . when the moving party has an adequate remedy at law.”)).

           Accordingly, CVS argues that Plaintiff cannot seek equitable relief under FAL or UCL
   because he has also stated claims for monetary damages under FAL and UCL. Mot. at 22-23.
   Indeed, “numerous district courts have dismissed, at the pleading stage, claims for restitution and
   injunctive relief under the UCL (in addition to the FAL and CLRA) where the plaintiff is seeking
   or could seek damages.” Copelan v. Infinity Ins. Co., 359 F. Supp. 3d 926, 930 (C.D. Cal. 2019).
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 17 of 18 Page ID #:1601
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                  Date: March 22, 2021

                                                                                                 Page 17

           Here, however, the Court finds that Plaintiff may seek equitable relief under FAL and
   UCL to the extent that his claims are premised on alleged future harm. Although Sonner only
   spoke about restitution for past harms, various district courts have since found that the decision
   applies to equitable claims for injunctive relief based on future harm as well. Roper v. Big Heart
   Pet Brands, Inc., No. 119CV00406DADBAM, 2020 WL 7769819, at *8–9 (E.D. Cal. Dec. 30,
   2020) (finding that the plaintiffs request for equitable relief with respect to future harm in a false
   advertising claim was not barred because there was no adequate remedy at law to address that
   future harm). In Roper, the court found that the plaintiff stated a viable claim for injunctive relief
   to stop the defendant from using misleading labels on its products because “[a]lthough monetary
   damages may ultimately fully address plaintiff’s harm, at this stage of the litigation there is an
   ongoing, prospective nature to plaintiff’s allegations given her contention that she and other
   future purchasers will continue to be misled. [Therefore,] . . . the allegations of the complaint are
   ‘sufficient to suggest a likelihood of future harm amenable to injunctive relief.’” Roper v. Big
   Heart Pet Brands, Inc., No. 119CV00406DADBAM, 2020 WL 7769819, at *8–9 (E.D. Cal.
   Dec. 30, 2020) (quoting IntegrityMessageBoards.com v. Facebook, Inc., No. 18-cv-05286, 2020
   WL 6544411, at *5 (N.D. Cal. Nov. 6, 2020)). Here too, Plaintiff seeks injunctive relief
   “mandating that [CVS] remove the false advertisements from their product and product
   packaging” (Compl. ¶ 13) to “stop innumerable innocent and guileless consumers from paying
   for a product that does not do what it plainly promises on its front label to do” (Opp’n. at 24).
   Therefore, Plaintiff has sufficiently pled the likelihood of future harm for which he has no
   adequate remedy at law, and is not barred from seeking injunctive relief for the same.

          Accordingly, the Motion with respect to equitable relief is DENIED.

   Restitution

            Relatedly, CVS seeks dismissal of Plaintiff’s claim for restitution under FAL and UCL.
   CVS asserts that the exclusive measure of restitution under the FAL and UCL is the difference
   between the amount paid and the value received. Mot. at 23. CVS argues that Plaintiff’s claim
   for restitution should be dismissed because Plaintiff has not alleged that “the hand sanitizer he
   purchased was worth less than what he paid for it,” and thereby, he has not alleged “any basis on
   which restitution could be rewarded.” Id. In response, Plaintiff contends that he seeks full refund
   of the price he paid for the Product because only a full refund will fulfil the true purpose of
   restitution. Opp’n. at 25.

          The courts are authorized by statute “to fashion remedies to prevent, deter, and
   compensate for unfair business practices.” Cortez v. Purolator Air Filtration Prods. Co., 23 Cal.
   4th 163, 176 (2000) (emphasis added). This includes broad discretion under the UCL and FAL to
   make “such orders or judgments . . . as may be necessary to restore to any person . . . any money
   or property” which may have been acquired by means of behavior prohibited by California’s
   consumer protection laws. Cal. Bus. & Prof. Code §§ 17203, 17535. The California Supreme
   Court has given these provisions a broad, liberal reading. See Fletcher v. Security Pac. Nat’l
Case 8:20-cv-01979-DOC-ADS Document 46 Filed 03/22/21 Page 18 of 18 Page ID #:1602
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 20-01979-DOC-ADS                                                Date: March 22, 2021

                                                                                               Page 18

   Bank, 23 Cal.3d 442, 449, 153 Cal.Rptr. 28, 591 P.2d 51 (1979) (holding that the “general
   equitable principles underlying [these provisions] as well as [their] express language arm the trial
   court with the cleansing power to order restitution to effect complete justice.”); Cortez v.
   Purolator Air Filtration Prods. Co., 23 Cal.4th 163, 179, 96 Cal.Rptr.2d 518, 999 P.2d 706
   (2000) (discussing the court’s broad powers to fashion appropriate relief).

            Here, CVS asserts that the difference in value is the proper method of calculating
   restitution and that the Plaintiff has not alleged that “the hand sanitizer he purchased was worth
   less than what he paid for it.” Mot. at 23 (citing to Brazil v. Dole Packaged Foods, LLC, 660
   Fed. Appx. 531 (9th Cir. Sept. 30, 2016)). CVS is correct in that the price/value differential is a
   measure of restitution. CVS fails, however, to cite any authority indicating that this is the only
   measure of restitution. Spann v. J.C. Penney Corp., No. SA CV 12-0215 FMO, 2015 WL
   1526559, at *3-5 (C.D. Cal. Mar. 23, 2015) (recognizing that a value-paid-minus-value-received
   approach is not the only one permitted).

            Furthermore, Plaintiff has suggested an alternate viable measure of restitution: complete
   restitution. Opp’n. at 25; see id. at *5–6 (finding that the plaintiff’s proposal for complete
   restitution was a viable measurement of restitution). CVS does not tell us why the Plaintiff’s
   proposed measurement of restitution is incorrect. Without more, the Court cannot find in favor of
   CVS.

            Accordingly, the Motion with respect to restitution is DENIED.

      IV.      Disposition

          For the reasons set forth above, the Court GRANTS with respect to the intentional
   misrepresentation claim and DENIES with respect to all other claims, CVS’s Motion.

            The Clerk shall serve this minute order on the parties.


    MINUTES FORM 11                                                   Initials of Deputy Clerk: kd
    CIVIL-GEN
